IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        STATE V. SCHALLER


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                  STATE OF NEBRASKA, APPELLEE,
                                                 V.

                                STACEY B. SCHALLER, APPELLANT.


                                Filed May 3, 2022.    No. A-21-404.


       Appeal from the District Court for Cheyenne County: DEREK C. WEIMER, Judge. Affirmed.
       Audrey M. Long, of A. Elliott Law, P.C., L.L.O., for appellant.
       Douglas J. Peterson, Attorney General, and Jordan Osborne for appellee.


       MOORE, BISHOP, and ARTERBURN, Judges.
       MOORE, Judge.
                                         INTRODUCTION
        Stacey B. Schaller appeals from his conviction in the district court for Cheyenne County
for two counts of third degree sexual assault of a child. Schaller assigns error to the court allowing
the State to amend the information a second time and admitting prior bad acts evidence for the
jury’s consideration. He also claims that there was insufficient evidence to convict him and that
he received ineffective assistance of trial counsel. For the reasons set forth herein, we affirm.
                                    STATEMENT OF FACTS
Original Charges.
        On October 6, 2020, the State filed an information in the district court, charging Schaller
with two counts of third degree sexual assault of a child in violation of Neb. Rev. Stat.
§ 28-320.01(3) (Reissue 2016), both Class IIIA felonies. Specifically, the first count alleged that
“on or about September 2018 through December 2019,” Schaller subjected A.D., born in 2007, to


                                                -1-
sexual contact when Schaller was over 19 years of age and A.D. was 14 years of age or younger.
The second count alleged that Schaller had subjected A.D. to such sexual contact “on or about
January 2020 through July 2020.”
        Schaller filed a motion to quash, alleging that the allegations were overly broad and vague,
violating Schaller’s constitutional rights including his right to due process. Schaller also alleged
that the information failed to state the dates of the alleged offenses with any degree of
reasonableness or certainty. The court denied Schaller’s motion, finding the allegations in the
information conformed to the law and were sufficient as to the dates alleged.
First and Second Amended Informations.
         On January 25, 2021, in expectation of a negotiated plea agreement, the State filed an
amended information, charging Schaller with one count of attempted third degree sexual assault
of a child in violation of § 28-320.01 and Neb. Rev. Stat. § 28-201 (Cum. Supp. 2020), a Class IV
felony. During plea negotiations, Schaller made an offer to enter a plea to the reduced charge,
which was accepted by the State on January 25. Schaller subsequently changed his mind, withdrew
from the plea agreement on February 9, and chose to proceed to trial. The following day, the district
court granted a motion to continue the trial filed by the State, and trial was scheduled for March
23-24.
         On February 24, 2021, the Stated filed a motion for leave to amend the information, “to
reinstate the original charges and to allege the offense date range in each count in conformity with
the evidence, i.e.[,] on or after September 1, 2018 and before July 31, 2020.”
         At the hearing on the State’s motion for leave to amend, Schaller’s attorney did not object
to the amendment of the information to reflect the original two charges; he did, however, object to
the expansion of the dates of the alleged offenses. The district court asked Schaller’s attorney
whether the expansion of the dates proposed in the State’s motion to amend the information would
“cause concerns for trial preparation.” Schaller’s attorney expressed his intention at that point “to
keep the trial date as set,” if possible, although he had not specifically spoken to Schaller
“regarding the dates and whether or not that create[d] a problem for [them].”
         In a memorandum order entered on March 16, 2021, the district court addressed both the
State’s motion for leave to amend and a motion to determine admissibility of certain evidence,
which we address further below. The court granted the State’s motion for leave to amend, noting
that a trial court has discretion to permit amendment of a criminal information at any time before
the verdict or findings if no additional or different offense is charged and the substantial rights of
the defendant are not prejudiced. It also noted the exact time of the commission of an offense is
not a substantive element in the charge or proof thereof unless the statute involved makes it so or
is clearly intended to have that effect. The court found that the amendment of the dates requested
by the State was permissible under State v. Martinez, 250 Neb. 597, 550 N.W.2d 655 (1996) and
that it did not detrimentally impact Schaller’s ability to prepare for trial or present defenses.
Motion to Admit Evidence of Prior Sexual Misconduct.
       On January 22, 2021, during a pretrial hearing and hearing on a motion by the State to
endorse additional witnesses, the State advised the district court and Schaller it intended to file a
motion to determine the admissibility of evidence pursuant to Neb. Rev. Stat. § 27-414 (Reissue


                                                -2-
2016). The State subsequently filed this motion on February 11, after Schaller’s withdrawal from
the plea agreement referenced above. On March 5, Schaller filed a motion in limine, seeking to
exclude, among other things, testimony by certain witnesses on the basis that it was not admissible
under § 27-414 and violated Neb. Rev. Stat. § 27-403 (Reissue 2016).
         On March 10, 2021, the district court heard the State’s motion to determine the
admissibility of evidence under § 27-414. At the start of the hearing, the court referenced Schaller’s
motion in limine, and his attorney indicated that it could either be heard then or at a later date. The
court suggested to “get through the 414 stuff first,” after which the parties could sort out how to
proceed on the motion in limine. The State presented testimony from four witnesses: one of
Schaller’s younger sisters, Schaller’s wife, the victim in this case, and a brother of the victim.
         Schaller’s younger sister testified about prior sexual offenses by Schaller against her
occurring between approximately 1987 and 1990, beginning when she was about 7 years old and
Schaller was 14 years old. Schaller’s sister was 40 years old at the time of her testimony and
Schaller was just short of 48 years old. Schaller’s sister last spoke with him in August 2020, and
she described their relationship as strained.
         Schaller’s sister described instances of being restrained by Schaller and then digitally
penetrated by him on multiple occasions in each of 3 different locations on the family property
(the family station wagon, Schaller’s bedroom, and the dining room). She did not recall any other
family member directly witnessing any of these incidents, although other family members would
have been in the vehicle during the station wagon incidents. The sister described feeling trapped
during these incidents.
         An incident of sexual contact between Schaller and his sister occurred in a fourth location
in the residence (the parlor or “fancy” living room). During that incident, Schaller was seated on
the couch with the sister facing and straddling him when he exposed his erect penis and put her
hand on it. The sister was not aware of anyone witnessing the incident.
         One final incident occurred after the family moved to rural Wayne County. The sister was
about 12 years old and Schaller was about 19 when he came into the sister’s bedroom at night and
got into her bed with her. The sister crawled over him, left the room, and immediately went to her
parents’ room and told them that Schaller got into her bed. All of the incidents described in the
sister’s testimony, except for the last incident, occurred prior to when she reached puberty around
age 11 or 12. The sister could not recall any dialogue with Schaller during any of the incidents.
         Before disclosing these offenses to law enforcement in connection with the investigation
in the current case, the sister disclosed them to a friend when they were children and then to her
husband prior to their marriage. When the sister was about 10 years old, a friend (an 11-year-old
girl) told her that she was being abused by “an unsafe person;” the sister told the friend that “that
had happened to [her], too.” The sister did not provide specific details about the abuse when she
disclosed it to her husband.
         The sister did not tell her parents what Schaller did to her when she was a child, testifying
that she did not have “the language” to report it then, but she did tell her sister and father what
happened prior to testifying in this case. At some point, the sister participated in a rape victim
support group for around 6 or 12 weeks. Before attending the group, the sister looked into whether
charges could be brought against Schaller, but she learned that the statute of limitations had run,
so she did not contact law enforcement at that time. Schaller’s sister only attended kindergarten


                                                 -3-
prior to her mother’s cancer diagnosis in 1987. She was homeschooled thereafter and did not
participate in any sex education classes as a child. She testified that she was not vindictive toward
Schaller but that she felt angry about “how [his] choices have affected people and the consequences
of them.”
        Schaller’s wife testified at the § 27-414 hearing. She indicated that they began dating in
February 2013 and married in April. They first lived together in Battle Creek, Nebraska; moving
to Sidney, Nebraska in September 2018. The wife has six children from a prior relationship, the
youngest of which is A.D., the victim in this case. Another of the wife’s prior children is K.D., the
victim’s brother who also testified at the hearing. A.D. was not quite 6 years old when Schaller
moved into the wife’s home in Battle Creek. The wife noted that A.D. attended school from
kindergarten through second grades, but she was homeschooled the rest of the time they lived in
Battle Creek.
        The wife testified about an occasion when A.D. was about 9 years old, and the wife found
Schaller lying next to A.D. in A.D.’s bed. The wife had been sleeping on the couch and thought
she heard Schaller go into the bathroom. She then got up to go to bed and found Schaller “just
settling down next to [A.D.] in [her] bed.” The door to A.D.’s room was completely open at that
point and could not be closed due to clutter on the floor. The wife asked Schaller what he was
doing, and he said “he was cold and he wanted to snuggle.” According to the wife, she told
Schaller, “well, you’re not doing it in here,” after which they went to their own bedroom. The wife
did not observe Schaller engaged in any inappropriate touching of A.D.
        The wife also testified that before they married, Schaller told her that he had touched one
of his younger sisters “down below” over a period of a few months when he was 12 years old after
having received a pornographic magazine in the mail (although the wife did not recall the exact
wording he used). She testified that Schaller had wanted to “clear the air, tell his secret” before
their marriage. According to the wife, Schaller also told her he quit touching the sister but that he
had been “hooked on pornography” ever since.
        A.D., who was 13 years old at the time of the § 27-414 hearing, testified about Schaller
subjecting her to sexual touching on multiple occasions, with many incidents occurring prior to
the incidents charged in the present case. According to A.D, when she was 8 or 9 years old, Schaller
would come into her bedroom almost every night and rub her vagina, touching mostly on top of
her clothing but sometimes underneath. She usually wore pajama pants and a T-shirt, and he wore
pajama pants or boxer shorts. She testified that she would be lying on her back and Schaller would
be on his side. A.D. testified that Schaller told her the area he was touching on her was a “pretty
shape.” A.D. recalled six other people living in the house at the time, but she did not recall anyone
walking in during any of these touching incidents. A.D. explained that the touching did not begin
until after second grade when she was being home-schooled. She estimated that she was 9 years
old or almost 10 when Schaller stopped touching her vagina. During the time A.D. attended school,
she did not have any sex education classes.
        According to A.D., Schaller continued touching her after they moved to Sidney when she
was about 11 years old, but instead of touching her vagina, he touched her breasts on two
occasions. A.D. discussed Schaller being physically affectionate with her, to the extent that she
became uncomfortable with how much he hugged her, had her sit on his lap, and cuddled with her.
He did not show the same level of physical affection to her brothers.


                                                -4-
         A.D. did not immediately report any of these incidents of sexual contact, explaining that
she “didn’t know it was wrong.” In September 2020, she eventually disclosed what happened to
her oldest sister via a social media message, which stated that Schaller “put his hand up my shirt
one time. It was scary. I didn’t know what to do.” After that, she also told a cousin. Finally, A.D.
disclosed Schaller’s touching to her mother after law enforcement came to the residence to
investigate the allegations.
         On cross-examination, A.D. was confronted with a statement she made to a forensic
interviewer (and in a later deposition) that the vaginal touching had occurred “every night” for
about a year. In response, A.D. testified that now in “[l]ooking back,” she remembered that “it
wasn’t every single night.” She agreed that Schaller did not touch her genital area after they moved
to Sidney and only touched her breasts on two occasions. She estimated that each incidence of
genital touching had lasted for about 30 to 45 minutes, and she stated that Schaller did not put
anything inside her. A.D. agreed Schaller did not threaten her or tell her to not disclose what
happened and did not restrain her. She acknowledged being unhappy living in Sidney and that she
wanted to go live with her cousins in Alliance. She also agreed the some of her family members
either disliked or hated Schaller.
         On redirect examination, A.D. confirmed that Schaller never put his finger or anything else
inside her, that she never saw his penis or genital area, and that he never asked her to touch him.
         A.D.’s brother K.D., who was 17 at the time of the § 27-414 hearing, testified about what
he felt was an inappropriate incident he observed between A.D. and Schaller while they lived in
Battle Creek when A.D. was 8 or 9 years old. K.D. observed Schaller sit down on the couch in the
living room and A.D. sit straddling Schaller’s lap while facing Schaller. The brother then observed
Schaller start touching A.D.’s lower back and underwear with his hand going underneath her
nightgown. At the time, the brother was hiding behind or under something in the room to avoid
contact with Schaller. The brother continued to hide for 10 to 15 minutes while Schaller and A.D.
remained in the room, but afterwards, he confronted A.D. and asked her “about why she let
[Schaller] do that.” A.D. responded the she did not feel it. The brother did not tell his mother
(Schaller’s wife) about the incident, but he did tell his oldest sister (the sister referenced in A.D.’s
testimony).
         The brother also testified that he saw Schaller go into A.D.’s bedroom alone several times
a week when they lived in Battle Creek, where he would usually sit on her bed and talk. The brother
confirmed that Schaller did not show him as much or similar physical affection to what he showed
A.D. Schaller also came into the brother’s room regularly, but he did so to talk to his biological
son, who shared a room with the brother. According to the brother, it was also not unusual for
Schaller to enter the children’s rooms to pray with them.
         Following the above testimony from witnesses called by the State, Schaller’s attorney
recalled Schaller’s wife. The wife testified that she thought she always knew when Schaller left
their bedroom at night during the time they lived in Battle Creek, but she acknowledged that she
might not have always awakened when he did so. On cross-examination by the State, the wife
testified that she and Schaller usually went to bed at the same time but that he sometimes continued
to use his computer after she went to sleep. The wife agreed that she did not know the exact location
of everyone in the house when she was in the bedroom she shared with Schaller and further



                                                 -5-
acknowledged that she slept with a sound machine that makes white noise. The wife also stated
that she sometimes left the house at night to pick up her oldest son.
        On March 15, 2021, the district court heard further argument from Schaller in support of
his motion in limine. Schaller also presented evidence in support of a second motion in limine in
which he sought to exclude evidence of certain communication he had with the pastor of his church
on the basis of “clergyman privilege.”
        In its March 16, 2021 memorandum order, the district court ruled on the State’s motion to
determine the admissibility of certain evidence under § 27-414. The court outlined the evidence
presented at the 414 hearing and set forth a detailed analysis of each witness’ testimony under the
relevant statutory requirements and case law. The court found that the evidence of Schaller’s
alleged prior sexual abuse of his sister as well as evidence of the alleged prior sexual contact
between Schaller and the victim while residing in Battle Creek would be admissible at trial.
However, the court determined that evidence concerning observations by the victim’s brother of
what he felt was an inappropriate incident between Schaller and the victim would not be
admissible. We have set forth further details of the court’s analysis as necessary in our analysis
below.
        In a separate memorandum order, also entered on March 16, 2021, the district court set
forth its rulings on Schaller’s motions in limine. With respect to Schaller’s objections to the
evidence sought to be admitted by the State “in the 414 hearing,” the court referenced its more
detailed analysis in the order ruling on the State’s motion. The court denied Schaller’s motion in
limine as it related to the testimony of his sister and the victim’s testimony regarding purported
incidents in Madison County. The court granted Schaller’s motion in limine regarding the
testimony of the victim’s brother regarding purported incidents in Madison County. The court’s
other rulings on topics raised in Schaller’s first motion in limine are not relevant to this appeal.
The court denied Schaller’s second motion in limine with respect to the asserted clergyman
privilege.
Jury Trial.
         A two-day jury trial began March 23, 2021. Before the State’s presentation of evidence,
Schaller renewed his objection to the second amended information. His attorney argued, “We
believe that it’s incumbent upon the court to require the state to allege specific dates within a
reasonable period of time rather than a block of two years.” The district court overruled Schaller’s
objection. We also note that during the State’s opening argument, the prosecutor referenced having
“Rule 414 evidence,” at which point Schaller’s attorney objected that the prosecutor should not be
allowed to make “those statements” because the evidence referenced “violate[d] 27-413, 27-414
and 27-403.” The court stated that “for this line of inquiry throughout the process and for reasons
previously stated the court will overrule the objection.” After the parties’ opening statements, trial
proceeded with testimony from the State’s witnesses, which we summarize.
         Investigator Amanda Barrett with the Sidney Police Department testified that on September
4, 2020, she was contacted by a case worker with the Nebraska Department of Health and Human
Services (the Department) about an intake she had received concerning the Schaller family. Barrett
testified that representatives from both the Department and law enforcement typically go on
“intakes like this.” Barrett did not contact the Schaller family on September 4 because she and the


                                                -6-
case worker wanted to arrange forensic interviews for the children first and those ended up being
scheduled for September 6. Barrett explained that a forensic interview is performed by a trained
interviewer who specializes in interviewing children. Barrett’s role in this intake was to assist with
“the interviews and the investigation of the intake.”
         On September 6, 2020, Barrett, another officer, and the case worker went to the Schaller
residence in Sidney and made contact with Schaller’s wife, A.D., K.D., and Schaller’s son. Barrett
told the wife about the intake and obtained the wife’s consent to interview the children. Schaller
was not at home initially, but he arrived shortly after the wife called him. Barrett spoke with
Schaller, explained the allegations and intake, and told him that they wanted to interview the
children. According to Barrett, Schaller became upset, stated that he did not believe the allegations,
and stated that “people were out to get him.” He did not want his son to be interviewed.
         Barrett then took A.D. and K.D. for their forensic interviews, which she observed. After
the forensic interviews, Barrett interviewed the wife at the police department; Schaller declined to
be interviewed. Additionally, Barrett also spoke with two of the wife’s older children (including
the older sister of A.D. referenced above), who were the individuals who had called in the intake.
A.D.’s sister provided a screenshot of a social media messaging conversation she had had with
A.D. After A.D.’s forensic interview, arrangements were made for A.D. to live with an aunt in the
Scottsbluff area for a while.
         A.D. testified about living with her aunt for various periods in 2020, including for part of
the summer and from September to December, following her disclosure of sexual abuse by
Schaller. She testified that she enjoyed living with her aunt and spending time with her cousins,
stated that she felt safe there, and agreed that while there during the summer of 2020, she was
allowed to wear more revealing clothes and get manicures. A.D.’s disclosure about Schaller’s
sexual touching came about a week after she returned from her summer visit to the aunt’s house.
         When A.D. was asked whether Schaller had ever touched her inappropriately when they
lived in Battle Creek, Schaller renewed his objection to that topic “based on 27-414, 27-413 and
27-403,” which the district court overruled but noted as a continuing objection. A.D.’s testimony
about Schaller’s touching and rubbing of her vagina while they lived in Battle Creek as well as her
testimony about the breast touching incidents in Sidney were consistent with her pretrial testimony.
A.D. testified to two separate incidents of Schaller touching her breasts, which occurred a few
weeks apart in Sidney.
         A.D. first disclosed Schaller’s inappropriate touching to her older sister in September 2020
by sending her a social media message “along the lines of [Schaller] has touched me before.” She
also talked to a cousin and one of her older brothers. A.D. did not disclose the touching right away
because she “didn’t know it was wrong at first” and when she learned that it was wrong, she
“thought it was too late.” She also testified that she did not tell her mother prior to the law
enforcement investigation because she “didn’t know anything was wrong,” “thought there was no
point in telling her,” and had “thought it was normal and it happened to everybody.” A.D. described
an incident where Schaller tried to get her alone to pray with her, which she thought was “really
strange” and it scared her because she “thought he was going to do something to [her].” She
testified, “I had enough of being afraid in my own household, so I finally told someone.” A.D.
testified, however, that she was “not out to get [Schaller].”



                                                -7-
        A.D.’s older sister, who was 28 years old at the time of trial, testified that she was contacted
at some point by their brother (the other reporting individual), who told her that A.D. was afraid
of Schaller. This worried the older sister, so she began contacting A.D. through social media
messaging. The older sister testified that after she received messages from A.D., she did not contact
the Department herself, but she continued “talking to [A.D.]” while her husband called “the CPS
hotline.” According to the older sister, she was the first person to suggest that A.D. live with the
aunt after the sexual abuse was disclosed. The older sister confirmed that she provided screenshots
of the messages between her and A.D. to law enforcement.
        As with A.D.’s testimony about any prior sexual offenses committed by him, Schaller
renewed his objection under “27-403, 27-414 and 27-413” to any testimony by his wife about any
such offenses. The district court overruled the objection but noted it as a continuing objection. The
wife’s testimony about the incident when she observed Schaller in A.D.’s bed and his disclosure
about having touched his younger sister when they were children was consistent with her pretrial
testimony. The wife testified that Schaller was 48 years old at the time of trial and confirmed that
A.D. was 13. She again testified that A.D. attended private school in Battle Creek for 2 years, that
she was homeschooled thereafter, and that the family moved to Sidney in September 2018.
According to the wife, the decision to have A.D. homeschooled was made more by Schaller than
by her. In describing their sleeping arrangements while living in Battle Creek, the wife noted that
Schaller would have been able to leave their bed without crawling over her. She again testified
that they used a sound machine in the bedroom to block noise and stated that she would leave the
house at night a couple of times per week to pick up her son from a town about 10 miles away.
The wife testified that she preferred Schaller to leave the door open if he went into any of her
children’s bedrooms. On a couple of occasions, she found Schaller sitting next to A.D. on A.D.’s
bed when the bedroom door was closed. According to the wife, A.D. began wearing different
clothes, using makeup, and getting manicures before she spent two weeks staying with her aunt
during the summer of 2020.
        A.D.’s brother K.D. testified generally about his relationship and interactions with both
Schaller and A.D. Although he testified that he felt Schaller treated him and A.D. differently and
that he was sometimes concerned by Schaller’s physical interactions with A.D, he did not testify
about the specific incident between A.D. and Schaller that the district court excluded in its pretrial
rulings.
        The pastor of the church of which Schaller was a member testified about certain
interactions with Schaller. Prior to becoming the senior pastor at Schaller’s church where he had
served for about 3.5 years, the pastor had spent 10 years working in law enforcement. Schaller
taught an adult Bible study at the church and provided some volunteer computer services. Schaller
and the pastor also did some recreational target shooting together, and the pastor had considered
Schaller a friend at the time.
        On September 6, 2020, Schaller contacted the pastor and told him that Department and law
enforcement representatives were at Schaller’s house. The pastor went to the house and spoke to
Schaller, who told him that the Department intake “had to do with the state of his home” and
“something to do with inappropriate touching.” The following day, the pastor met with Schaller at
the pastor’s residence. They arranged for the pastor to keep some firearms Schaller had while the
investigation was ongoing and also discussed the Department intake. When the pastor asked


                                                 -8-
Schaller about it, Schaller queried “how could anybody know what my house looks like.” The
pastor told him that “it had to have been somebody who’s been in your house.” The pastor then
asked Schaller about the other intake issue of inappropriate touching and stated, “it’s not like you
fondled her or touched her or something like that.” Schaller responded to this statement by
commenting “yeah, that probably happened.” At that point, they stopped discussing the intake and
talked about other matters.
        After this conversation with Schaller, the pastor contacted the district superintendent for
his church and was advised that he needed to report to law enforcement any issues dealing with
acts done to children. The pastor then contacted Schaller and explained that he would have to
report the details of their conversation to law enforcement, to which Schaller replied that “you’ve
got to do what you got to do.” The pastor subsequently went to the police department and submitted
a written voluntary statement.
        As with the other witnesses who had testified at the pretrial § 27-414 hearing, Schaller
renewed his objection “on the basis of 27-403, 27-413 and 27-414” prior to the testimony of his
younger sister. The district court overruled the objection but noted Schaller’s continuing objection.
Schaller’s sister testified about the sexual offenses committed against her by Schaller between
1987 and 1990 consistent with her pretrial testimony. At trial, she also explained that she made the
decision not to disclose the sexual abuse by Schaller while their mother was still alive because
hearing the allegations would have been difficult for her. However, their mother had died the
previous year.
        After the State rested, Schaller’s attorney made a motion for a directed verdict, which was
denied by the district court. Schaller then rested without presenting any evidence.
Verdict and Sentence.
        The jury found Schaller guilty on both counts of the second amended information, and the
district court accepted the verdicts. The court subsequently sentenced Schaller to 3 years’
imprisonment on each count of third degree sexual assault of a child, to be served concurrently,
and granted him credit for 224 days’ time served. The court also ordered Schaller to serve 18
months’ post-release supervision and notified him of the requirement to comply with the Nebraska
Sex Offender Registration Act.
                                  ASSIGNMENTS OF ERROR
        Schaller asserts (1) the district court erred in allowing the State to amend the information
a second time, (2) the court erred in admitting prior bad acts evidence for the jury’s consideration,
and (3) there was insufficient evidence to convict him.
        Schaller also asserts “[he] was prejudiced by [i]neffective [a]ssistance of [c]ounsel;”
however, assignments of error on direct appeal regarding ineffective assistance of trial counsel
must specifically allege deficient performance, and an appellate court will not scour the remainder
of the brief in search of such specificity. See State v. Mrza, 302 Neb. 931, 926 N.W.2d 79 (2019).
By stating only that he “was prejudiced” by ineffective assistance of trial counsel, Schaller has not
alleged deficient performance with the required specificity. Thus, we do not consider this
assignment of error further.




                                                -9-
                                    STANDARDS OF REVIEW
        A ruling on whether to allow a criminal information to be amended is made by the trial
court in its discretion. State v. Johnson, 290 Neb. 369, 859 N.W.2d 877 (2015). A judicial abuse
of discretion exists only when the reasons or rulings of a trial judge are clearly untenable, unfairly
depriving a litigant of a substantial right and denying a just result in matters submitted for
disposition. State v. Blake, 310 Neb. 769, 969 N.W.2d 399 (2022).
        In proceedings where the Nebraska Evidence Rules apply, the admissibility of evidence is
controlled by the Nebraska Evidence Rules and judicial discretion is involved only when the rules
make discretion a factor in determining admissibility. State v. Wood, 310 Neb. 391, 966 N.W.2d
825 (2021). Where the Nebraska Evidence Rules commit the evidentiary question at issue to the
discretion of the trial court, an appellate court reviews the admissibility of evidence for an abuse
of discretion. Id.
        In reviewing a criminal conviction for a sufficiency of the evidence claim, whether the
evidence is direct, circumstantial, or a combination thereof, the standard is the same: An appellate
court does not resolve conflicts in the evidence, pass on the credibility of witnesses, or reweigh
the evidence; such matters are for the finder of fact. State v. Davis, 310 Neb. 865, 969 N.W.2d 861
(2022). The relevant question is whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt. Id.
                                            ANALYSIS
Amendment of Information.
          Schaller asserts that the district court erred in allowing the State to amend the information
a second time. At the hearing on the State’s motion, Schaller’s attorney did not object to the
amendment of the information to reflect the original two charges. He did object to the expansion
of the dates of the alleged offenses in the second amended information, while acknowledging the
court’s ruling on Schaller’s earlier motion to quash based on the date ranges alleged in the original
information. Schaller’s attorney had not specifically spoken with him about whether the dates
alleged in the second amended information would create a problem in terms of their trial
preparation, but he expressed a desire to proceed with the trial dates then scheduled.
          A trial court, in its discretion, may permit a criminal information to be amended at any time
before verdict or findings if no additional or different offense is charged and the substantial rights
of the defendant are not prejudiced. State v. Collins, 281 Neb. 927, 799 N.W.2d 693 (2011).
Further, a criminal information may be amended specifically to conform to the evidence adduced
at trial. See State v. Piskorski, 218 Neb. 543, 357 N.W.2d 206 (1984). See, also, State v. Wiemer,
3 Neb. App. 821, 533 N.W.2d 122 (1995).
          Schaller’s objection at the time of the hearing on the State’s motion to amend was to the
date ranges expressed for the offenses alleged in the second amended information. The exact time
when a criminal offense is committed is not an essential element of a crime unless the statute
defining the offense makes a date or time an indispensable element of the crime charged. State v.
Samayoa, 292 Neb. 334, 873 N.W.2d 449 (2015). Other than defining the respective ages of the
perpetrator and the victim, § 28-320.01 does not make a date or time an indispensable element of


                                                - 10 -
the crime charged. Schaller’s and A.D.’s ages at the time of the acts of sexual contact were alleged
in the original information. The original information advised Schaller in count I that he needed to
defend himself against an allegation that he subjected A.D. to sexual contact, occurring sometime
between September 2018 and December 2019, when A.D. was 14 years of age or younger and
when Schaller was over 19 years. In count II, it advised Schaller that he needed to defend against
an allegation that he subjected A.D. to such sexual contact, occurring sometime between January
and July 2020. The second amended information combined those time periods to allege in both
counts that Schaller subjected A.D. to sexual contact sometime between September 1, 2018 and
July 31, 2020. The second amended information did not alter the essential elements of the crime
alleged in either count. Thus, the second amended information did not expand the number of
allegations against which Schaller was required to defend or the overall period during which he
was alleged to have subjected A.D. to sexual contact.
         On appeal, Schaller cites State v. Martinez, 250 Neb. 597, 550 N.W.2d 655 (1996) and
argues that “to be charged with the same dates and the same type of allegation without any
identifying factors to show that they are separate and distinct, the Court allowed for double
jeopardy against [Schaller].” Brief for appellant at 28. This argument fails for several reasons.
First, Schaller did not raise a double jeopardy objection before the district court. A constitutional
issue not presented to or passed upon by the trial court is not appropriate for consideration on
appeal. State v. Reinhart, 283 Neb. 710, 811 N.W.2d 258 (2012) (declining to address double
jeopardy claim because defendant failed to raise it in trial court). Second, the present case does not
involve any of the three distinct abuses protected against by the Double Jeopardy Clause. State v.
Kelley, 305 Neb. 409, 940 N.W.2d 568 (2020) (Double Jeopardy Clause protects against second
prosecution for same offense after acquittal, second prosecution for same offense after conviction,
and multiple punishments for same offense). The evidence at trial clearly established two distinct
instances of Schaller’s sexual contact of A.D. Finally, Schaller misconstrues the Nebraska
Supreme Court’s ruling in Martinez.
         In that case, the Nebraska Supreme Court observed that where an information provides a
timeframe which has a distinct beginning and an equally clear end within which the crimes are
alleged to have been committed, it is sufficient to satisfy the requirements of the Sixth Amendment.
State v. Martinez, supra. The court noted that “to hold otherwise would impose an impossible
burden on a child sexual assault victim where there are allegations of multiple assaults over a
lengthy timeframe.” Id., 250 Neb. at 599, 550 N.W.2d at 657. The court then observed that the
State may allege a timeframe for its allegations of sexual assault of a child in its first prosecution;
as a quid pro quo to ensure that this liberty is not abused, the State must survive double jeopardy
scrutiny if it attempts a second prosecution based upon the same transaction during the same
timeframe. Id. Unless the offense charged in a second prosecution is clearly separate and apart
from the offense charged in the first prosecution, the timeframe alleged in the first prosecution acts
as a blanket bar for subsequent prosecutions. Id. Finally, the court noted that if, at the time an
information is filed, the State knows of all facts and all possible charges arising from one
transaction or series of transactions within a timeframe, and if nothing prevents the State from
filing all charges in one information, then there is no reason that the State need attempt a series of
prosecutions of one charge at a time rather than prosecute all charges at once. Id.



                                                - 11 -
        Clearly, the present case does not involve a second prosecution based upon the same
transaction during the same timeframe. The State was aware of allegations of two instances of
sexual contact by Schaller against A.D. occurring in the timeframe alleged in the second amended
information, and it permissibly filed both of those charges in the same information. However, any
subsequent prosecutions based upon the same transaction during the same timeframe would have
to survive double jeopardy scrutiny.
        The district court did not abuse its discretion in granting the State’s motion for leave to
amend the information a second time. As discussed above, the exact time of the commission of an
offense is not a substantive element in the charges in this case. The amendment of the dates
requested by the State provided a timeframe for each count with a distinct beginning and an equally
clear end within which the crimes are alleged to have been committed and is permissible under
State v. Martinez, 250 Neb. 597, 550 N.W.2d 655 (1996). Finally, there is nothing in the record to
show that the amendment detrimentally impact Schaller’s ability to prepare for trial. Schaller’s
assignment of error fails.
Section 27-414 Evidence.
        Schaller asserts that the district court erred in admitting prior bad acts evidence for the
jury’s consideration. He argues that the State did not prove by clear and convincing evidence that
the assaults of his sister or the additional assaults of A.D. occurred, and that the risk of prejudice
outweighed the probative value of the evidence.
        Before addressing these arguments, we also note additional arguments by Schaller with
respect to testimony by the victim’s brother and the victim’s sister. Schaller argues that they should
not have been allowed to testify at trial about § 27-414 evidence, but the record does not show that
either of these witnesses testified at trial to any such evidence. And, in its pretrial order, the district
court specifically ruled that evidence concerning observations by the victim’s brother of what he
felt was an inappropriate incident between Schaller and the victim would not be admissible. This
incident was not referenced in the brother’s trial testimony. Schaller also argues that the sister’s
testimony that the victim gave her information was hearsay and should not have been allowed.
Schaller’s attorney objected on hearsay grounds to certain references to social media messaging
conversations between the victim and her sister, but he has not assigned error to any such
evidentiary rulings. An alleged error must be both specifically assigned and specifically argued in
the brief of the party asserting the error to be considered by an appellate court. State v. Wood, 310
Neb. 391, 966 N.W.2d 825 (2021). Schaller also references several other statutes under which he
argues that testimony from his sister, the victim, and the victim’s brother should have been
excluded, but he did not object on the basis of any of these statutes at trial. To preserve a claimed
error in admission of evidence, a litigant must make a timely objection, which specifies the ground
of the objection to the offered evidence. State v. Muse, 15 Neb. App. 13, 721 N.W.2d 661 (2006).
See, also, State v. Lowman, 308 Neb. 482, 954 N.W.2d 905 (2021) (objection based on specific
ground and properly overruled does not preserve question for appellate review on some other
ground not specified at trial).
        Turning to the error specifically assigned and argued by Schaller, we first note that
§ 27-414 allows evidence of prior offenses of sexual assault to prove propensity. State v. Valverde,
286 Neb. 280, 835 N.W.2d 732 (2013). Section 27-414(1) explicitly provides that evidence of the


                                                  - 12 -
accused’s commission of another offense of sexual assault may be considered for its bearing on
any matter to which it is relevant. State v. Valverde, supra. Under § 27-414(2), the prosecuting
attorney is to disclose to the accused, at least 15 days before trial, the evidence that is expected to
be offered. State v. Valverde, supra. Schaller’s arguments on appeal focus on the balancing test set
out in the third subsection of § 27-414. Section 27-414(3) provides:
        Before admitting evidence of the accused’s commission of another offense or offenses of
        sexual assault under this section, the court shall conduct a hearing outside the presence of
        any jury. At the hearing, the rules of evidence shall apply and the court shall apply a section
        27-403 balancing and admit the evidence unless the risk of prejudice substantially
        outweighs the probative value of the evidence. In assessing the balancing, the court may
        consider any relevant factor such as (a) the probability that the other offense occurred, (b)
        the proximity in time and intervening circumstances of the other offenses, and (c) the
        similarity of the other acts to the crime charged.

See, also, § 27-403 (although relevant, evidence may be excluded if its probative value is
substantially outweighed by danger of unfair prejudice, confusion of issues, or misleading jury, or
by considerations of undue delay, waste of time, or needless presentation of cumulative evidence).
        In applying the required balancing test, the district court first reviewed the evidence offered
at the § 27-414 hearing with respect to the other offenses against both Schaller’s sister and the
victim and found the evidence of these other offenses clear and convincing. Thus, it concluded
that the probability of these offenses occurring was high. Schaller references but does not explicitly
challenge the court’s findings with respect to probability on appeal.
        Next, the district court addressed the proximity of the alleged other offenses to the charged
offenses against the victim. With respect to the other offenses against Schaller’s sister, the court
found no question that there is a substantial temporal distance between the alleged offenses against
Schaller’s sister and the charged offenses in this case (alleged prior offenses occurred between
approximately 1987 and 1990). The court observed that this did not mean that the evidence with
respect to Schaller’s sister was not admissible, citing State v. Kibbee, 284 Neb. 72, 815 N.W.2d
872 (2012) (temporal remoteness goes to weight and does not render evidence of other crime,
wrong, or act irrelevant and inadmissible) in support of this conclusion. As to the other offenses
against the victim, the court determined that those offenses were close in temporal proximity to
the crimes charged.
        Schaller does not challenge the district court’s finding with respect the proximity between
the other offenses against the victim and the charged offenses. He does argue, however, that the
prior offenses against his sister should be excluded based on the difference of 30 years or more
between the last alleged offense against his sister and the current charged offenses against the
victim. We agree with the district court’s conclusion that the temporal distance between the prior
offenses against Schaller’s sister and the current charges is a matter of weight and not admissibility.
The admissibility of evidence concerning other conduct must be determined upon the facts of each
case, and no exact limitation of time can be fixed as to when other conduct tending to prove intent
to commit the offense charged is too remote. State v. Valverde, 286 Neb. 280, 835 N.W.2d 732
(2013). The question whether evidence of other conduct is too remote in time is largely within the



                                                - 13 -
discretion of the trial court. Id. While remoteness in time may weaken the value of the evidence,
such remoteness does not, in and of itself, necessarily justify exclusion of the evidence. Id.
         Finally, under the plain language of § 27-414(3)(c), the court is to compare the similarity
of the other acts to the crime charged. State v. Valverde, supra. In this case, the district court
addressed the similarity between the prior offenses and the charged offenses. With respect to the
prior offenses involving Schaller’s sister, the court observed that the offenses involving Schaller’s
sister and those charged in this case both involved sexual contact with a minor female and a victim
residing in the same home as Schaller. The court also noted differences, including the fact that
Schaller’s sister was a pre-pubescent minor at the time of the alleged acts by Schaller and that the
victim in this case had reached puberty by the time of the charged offenses by Schaller. The court
also noted that the alleged offenses against Schaller’s sister allegedly involved digital penetration,
whereas the charged offenses against the victim in this case involve Schaller touching the victim’s
breasts. In balancing the similarities and differences between these offenses, the court stated “that
these similarities and differences go the weight to be given to the prior offenses and not their
admissibility.” The court concluded that the State had met its burden of proof under § 27-414 with
respect to the allegation of other offenses against Schaller’s sister. In his arguments on appeal,
Schaller focuses on the differences, but in the context of comparing offenses in the framework of
§ 27-414, “overwhelming similarity” is not required. State v. Valverde, supra, 286 Neb. at 298,
835 N.W.2d 732 at 746.
         With respect to the other offenses alleged to have occurred in Madison County against the
victim, the district court observed that those offenses were similar to the charged offenses in that
they all involved the same victim and non-penetrative sexual touching, but that they were
dissimilar in terms of the location on the victim’s body where the touching occurred. The court
again determined that this was a matter of weight rather than admissibility, and it concluded that
the State had also met its burden of proof under § 27-414 with respect to the alleged Madison
County offenses against the victim.
         Based on our review of the record, we find that the district court did not abuse its discretion
by admitting the § 27-414 evidence for the jury’s consideration at trial. Contrary to Schaller’s
assertions, the court did conduct the required balancing test, and its assessment of the balancing of
the probability, proximity, and similarities between the alleged prior offenses and the charged
offenses is consistent with our own review of the record. We agree with the district court that the
probative value of both the conduct against Schaller’s sister and the Madison County conduct
against A.D. outweighed the risk of prejudice to Schaller. Accordingly, the district court did not
err in receiving the evidence of these events under § 27-414.
Sufficiency of Evidence.
        Schaller was charged with two counts of third degree sexual assault of a child in violation
of § 28-320.01. “A person commits sexual assault of a child in the second or third degree if he or
she subjects another person fourteen years of age or younger to sexual contact and the actor is at
least nineteen years of age or older.” § 28-320.01(1). “Sexual contact” is defined in § 28-318(5)
as “the intentional touching of the victim’s sexual or intimate parts or the intentional touching of
the victim’s clothing covering the immediate area of the victim’s sexual or intimate parts.” That
subsection also states that sexual contact “includes only such conduct which can be reasonably


                                                 - 14 -
construed as being for the purpose of sexual arousal or gratification of either party.” § 28-318(5).
“Intimate parts” are defined in § 28-318(2) as “the genital area, groin, inner thighs, buttocks, or
breasts.”
         In proving sexual contact, the State need not prove sexual arousal or gratification, but only
circumstances and conduct which could be construed as being for such a purpose. State v. Osborne,
20 Neb. App. 553, 826 N.W.2d 892 (2013). When an element of a crime involves existence of a
defendant’s mental process or other state of mind of an accused, such elements involve a question
of fact and may be proved by circumstantial evidence. State v. Burke, 23 Neb. App. 750, 876
N.W.2d 922 (2016). The intent with which an act is committed is a mental process and may be
inferred from the words and acts of the defendant and from the circumstances surrounding the
incident. State v. Golyar, 301 Neb. 488, 919 N.W.2d 133 (2018). Circumstantial evidence is not
inherently less probative than direct evidence. State v. Olbricht, 294 Neb. 974, 885 N.W.2d 699
(2016).
         In this case, the jury found the evidence was sufficient to support a conviction for two
counts of third degree sexual assault of a child. In reviewing a criminal conviction, an appellate
court does not resolve conflicts in the evidence, pass on the credibility of witnesses, or reweigh
the evidence, as these matters are for the finder of fact. See State v. Davis, 310 Neb. 865, 969
N.W.2d 861 (2022). The evidence shows that when Schaller was at least 19 and A.D. was younger
than 14, he touched her breasts on two different occasions in Sidney. A.D. also testified about the
earlier incidents in Battle Creek during which Schaller touched and rubbed her vagina both on top
of and under her clothing. Schaller’s sister testified about Schaller’s prior sexual offenses against
her. Schaller’s wife testified about finding Schaller lying next to A.D. in A.D.’s bed on one
occasion when he wanted to “cuddle” and sitting next to A.D. in the bedroom with the door closed
on other occasions. She also testified about Schaller’s report of “touching” his sister when they
were children. The pastor testified about his conversation with Schaller about the Department
intake, during which Schaller commented with respect to the allegations of inappropriate touching
that “that probably happened.” The jury, as fact finder, was tasked with resolving conflicts in this
evidence and evaluating the credibility of the witnesses. There was circumstantial evidence from
which the jury could find that Schaller touched A.D.’s breasts on two separate occasions and that
his conduct was intentional and for the purpose of his sexual arousal or gratification. Viewing and
construing the evidence most favorably to the State, we find the evidence was sufficient to support
the jury’s finding that Schaller was guilty of two counts of third degree sexual assault of a child.
                                          CONCLUSION
       The district court did not abuse its discretion in allowing the State to amend the information
a second time. The evidence of Schaller’s prior misconduct was properly admitted. The evidence
was sufficient to sustain Schaller’s convictions for third degree sexual assault of a child.
Accordingly, we affirm.
                                                                                           AFFIRMED.




                                                - 15 -